DAVIDSON, Commissioner.
Does the respondent in an extradition •case make out a prima facie case authorizing extradition by the introduction in evidence of the executive warrant of the Gov■ernor of this state, which is in all things regular upon its face?
This is the sole question presented by this record.
The requisition of the Governor of the demanding state for relator’s extradition -was not offered in evidence.
Ex parte Norris, 154 Tex.Cr.R. 68, 225 S.W.2d 193, is direct authority requiring that the question be answered in the affirmative. See, also, Ex parte Berry, 139 Tex.Cr.R. 67, 138 S.W.2d 813; Ex parte McMillan, Tex.Cr.App., 242 S.W.2d 384.
The judgment remanding relator to the custody of the transfer agent in extradition is affirmed.
Opinion approved by the Court.